SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
293
CA 10-01650
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


CLEAR SKIES OVER ORANGEVILLE,
PETITIONER-APPELLANT,

                     V                                             ORDER

TOWN BOARD OF TOWN OF ORANGEVILLE, SUSAN MAY,
HANS BOXLER, JR., JAMES HERMAN, ANDREW FLINT,
AND TOM SCHABLOSKI, IN THEIR CAPACITIES AS TOWN
BOARD MEMBERS, RESPONDENTS-RESPONDENTS,
AND STONEY CREEK ENERGY LLC,
INTERVENOR-RESPONDENT-RESPONDENT.


LAW OFFICE OF GARY A. ABRAHAM, ALLEGANY (GARY A. ABRAHAM OF COUNSEL),
FOR PETITIONER-APPELLANT.

LAW OFFICE OF DAVID M. DIMATTEO, WARSAW (DAVID M. DIMATTEO OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.

HODGSON RUSS LLP, BUFFALO (DANIEL A. SPITZER OF COUNSEL), FOR
INTERVENOR-RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County
(Patrick H. NeMoyer, J.), entered April 21, 2010. The judgment
dismissed the petition and complaint, insofar as it seeks relief
pursuant to CPLR article 78, and declared that municipal respondents
did not act unlawfully in enacting Local Law No. 2 of 2009.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 25, 2011                         Patricia L. Morgan
                                                  Clerk of the Court